

NORTHERN COMSTOCK LLC
FIRST AMENDMENT TO THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT
FIRST AMENDMENT TO THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT dated as of
August 27, 2015 among the undersigned signatories hereto.
W I T N E S S E T H:
WHEREAS, a Certificate of Formation was filed with the Secretary of State of the
State of Nevada for the purpose of forming the limited liability company
governed hereby under Chapter 86 of the Nevada Revised Statutes Act and such
Certificate of Formation became effective; and
WHEREAS, the name of such limited liability company is Northern Comstock LLC;
and
WHEREAS, the undersigned constitute all of the members of such limited liability
company and executed and delivered that certain limited liability company
operating agreement dated as of October 19, 2010 to govern the affairs of such
limited liability company (the “Original Agreement”), which the undersigned
hereby desire to amend certain provisions of the Original Agreement.
NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and set forth herein and other good, valuable and
sufficient consideration, the receipt of which is hereby acknowledged, the
undersigned, intending to be legally bound, hereby agree as follows:
Section 1. Amendments to Section 3.1. Section 3.1 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"3.1 Previous Capital Contributions. Prior to the date hereof, each of the
Initial Members have contributed the real property rights or capital stock to
the capital of the Company as set forth on Schedule A opposite its name in
consideration for its Ownership Interest."
Section 2. Amendments to Section 3.2. Section 3.2 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"3.2 Additional Capital Contributions.
(a)
Subject to Section 3.2(b), Comstock Mining shall make cash Capital Contributions
to the Company in the amount and on the dates indicated on the table set forth
below.




--------------------------------------------------------------------------------



Capital Contribution Amount
Capital Contribution Date
$812,500
August 28, 2016
$812,500
August 28, 2017
$812,500
August 28, 2018
$812,500
August 29, 2019
$812,500
August 28, 2020
$812,500
August 28, 2021
$812,500
August 28, 2022
$812,500
August 28, 2023
$812,500
August 28, 2024
$812,500
August 28, 2025
$812,500
August 28, 2026
$812,500
August 28, 2027



(b)
Notwithstanding Section 3.2(a), at any time that Comstock Mining’s cash and cash
equivalents are less than Twelve Million Five Hundred Thousand Dollars
($12,500,000) (such occurrence, a “Liquidity Threshold Event”), then Comstock
Mining shall notify the Company that a Liquidity Threshold Event has occurred
and at any time that a Liquidity Threshold Event has occurred and is occurring,
Comstock Mining shall have the option in its discretion to make Capital
Contributions in the form of shares of $0.000666 par value, per share common
stock, of Comstock Mining ("Common Stock"), the number of shares to be
calculated by dividing $812,500, by the closing price of the Common Stock on its
primary trading market on the date prior to such Capital Contribution.
Notwithstanding Section 3.2(a), at the initial time that Comstock Mining’s cash
and cash equivalents are greater than Twelve Million Five Hundred Thousand
Dollars ($12,500,000) (such occurrence, a “Liquidity Surplus Event”), then
Comstock Mining shall notify the Company that a Liquidity Surplus Event has
occurred and within five (5) business days of delivering such notice, Comstock
Mining agrees to make a one-time payment equal to One Million Six Hundred Twenty
Five Thousand ($1,625,000), with such Capital Contributions being applied
against the scheduled Capital Contributions in reverse order. For the sake of
clarity, the right such Capital Contribution is a one-time right.
Notwithstanding Section 3.2(a), Comstock Mining shall have the option to prepay
such Capital




--------------------------------------------------------------------------------



Contributions from time to time or at any time without any penalty.
Notwithstanding Section 3.2(a), to the extent production has commenced on DWC
Property or Leased Property, then Comstock Mining agrees to accelerate Capital
Contributions by making accelerated payments (the amount of the accelerated
payment is determined as equal to 3% of Net Smelter Returns with respect to the
ore producing Property, with such Capital Contributions being applied against
the scheduled Capital Contributions in reverse order. For purposes of clarity,
this is not an additional payment nor a royalty payment, but a mechanism to
accelerate and prepay the existing capital obligation without interest or
penalty. Except as provided in this Section 3.2, no Member shall be permitted to
make any additional Capital Contributions to the Company without the prior
written consent of all Members."
Section 3. Amendments to Section 5.1(a). Section 5.1(a) is hereby amended and
restated in its entirety as follows:
"5.1 Allocations of Net Income and Net Losses.
"(a) Subject to Section 5.1(b), the Net Income and Net Losses of the Company for
each Fiscal Year will be allocated to Comstock Mining."
Section 4. Amendments to Section 5.2. Section 5.2 of the Original Agreement is
hereby amended and restated in its entirety as follows:
"5.2 Distributions; Record Dates.
(a) To the extent the Company holds Common Stock, and subject to Section 5.3,
the Company shall make:
(i) to DWC on October 20, 2016 and on each anniversary of such date thereafter
(each such date a “Yearly Distribution Date”), a distribution of fifty-eight
percent (58%) of shares of Common Stock then held by the Company; provided, that
prior to October 20, 2025, the Company shall not make such distribution unless
DWC shall deliver written notice to the Company at least sixty (60) days prior
to such Yearly Distribution Date requesting that such shares be distributed; and
(ii) to Winfield on each Yearly Distribution Date, a distribution of forty-two
percent (42%) of shares of Common Stock then held by the Company; provided, that
prior to October 20, 2025, the Company shall not make such distribution unless
Winfield shall deliver written notice to the Company at least sixty (60) days
prior to such Yearly Distribution Date requesting that such shares be
distributed.
(b) For as long as the Company shall exist, the Company shall make to Comstock
Mining (or its permitted Assigns), a distribution of the cash flows on the
Minerals Produced from the DWC Property and the Sutro Property and all cash
flows on the Minerals Produced from the VCV Property.



--------------------------------------------------------------------------------



Distributions made pursuant to Section 5.2(b) shall be made no later than thirty
(30) days after receipt of payment from the smelter or other purchaser;
provided, that upon request by Comstock Mining (or its respective Assigns), the
Company shall give a written instruction to the smelter, refinery or other
purchaser that such distributions are to be paid directly to Comstock Mining (or
its Assigns) from the sums payable to the Company. If Comstock Mining shall
Assign less than all of its Ownership Interests to another Person in accordance
with this Agreement, distributions made pursuant to Section 5.2(b) shall be
prorated between or among Comstock Mining and its Assign(s) in proportion to the
respective Capital Accounts of Comstock Mining and its Assign(s) (or as
otherwise agreed to by Comstock Mining and its Assigns). All payments shall be
accompanied by a statement explaining the manner in which the payment was
calculated, including a determination of weights and values of the Minerals
Produced.
(c) Except as provided in Section 5.2(b) or Article 10, without the prior
written consent of each Member, the Company shall not be permitted, and none of
the Manager(s), any Managing Director or any other Person shall cause the
Company, to make any distributions of cash or any other property of the Company
to the Members except for distributions in the form of Common Stock or cash. To
the extent deemed to be necessary or appropriate by the Manager, the Manager may
fix a record date for the determination of Members entitled to receive any such
distribution."
Section 5. Insertion of New Section 5.5. The following new Section 5.5 is hereby
inserted in its entirety as follows:
"5.5 Special Redemption Right. Commencing on August 28, 2027 (or the date of
Comstock Mining’s last Capital Contribution pursuant to Section 3.2(a), if
earlier), and thereafter, in exchange for a one-time payment of one-thousand
dollars ($1,000), the Company shall have the right, but not the obligation, to
redeem all of the then owned Ownership Interests of each of Winfield and DWC at
any time.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the day and year first above written.
 
 
COMSTOCK MINING INC.




By:__/s/ Corrado De Gasperis______________
Name: Corrado De Gasperis
Title: Chief Executive Officer





 
 
DWC RESOURCES, INC.




By:__/s/ John V. Winfield__________________
Name: John V. Winfield
Title: Chairman





 
 






____/s/ John V. Winfield__________________
JOHN V. WINFIELD








--------------------------------------------------------------------------------


SCHEDULE A


Capital Contribution Table


Member
 
Contribution
DWC Resources, Inc.
 
The property described in Exhibit A contributed on October 19, 2010. (Fair
Market Value = $6,864,000)
John V. Winfield
 
The rights of the “Lessee” under the Leases attached hereto as Exhibit B and
Exhibit C contributed on October 19, 2010. (Fair Market Value = $6,336,000)
Comstock Mining Inc.
 
3,450 shares of 7 ½% Series A-1 Convertible Preferred Stock contributed in four
increments on October 20, 2010, October 20, 2011, October 20, 2012 and October
20, 2013. (Fair Market Value = $3,450,000)







    
 






